Exhibit 10.8
SUMMARY OF DIRECTOR COMPENSATION
On September 29, 2010, upon recommendation of its Compensation Committee, the
Board approved the following Director Compensation measures effective
October 31, 2010:

1.   Base Cash Compensation

  •   Each non-employee director will receive Base Cash Compensation of $70,000
annually beginning October 31, 2010. Payments will be made quarterly in arrears.
    •   Each non-employee director shall have a one time election to convert all
or any portion of the Base Cash Compensation for the next 3 years into an option
vesting over 3 years (the “Option in Lieu of Cash”). Total Base Cash
Compensation per non-employee director for the next 3 years (the first year
being the 8 month period Oct 31, 2010 through June 30, 2011) is equal to
approximately $186,667.

2.   Additional Cash Compensation

  •   Each non-employee director will also receive the following annual
Additional Cash Compensation based upon his or her service on committees of the
Board:

      Chair (annual Additional Committee Cash Compensation)
-Audit
-Compensation
-Nominating/Governance
  $24,000
$16,000
$10,000
 
    Member (annual Additional Committee Cash Compensation)
-Audit
-Compensation
-Nominating/Governance
  $12,000
$8,000
$5,000

  •   Additional Cash Compensation cannot be converted into an option since
committee memberships and chairmanship can change year to year. Payments will be
paid quarterly in arrears.

3.   Equity Award

  •   In addition to any Option in Lieu of Cash, each director will receive an
option vesting over 3 years (the “3 Year Equity Award”) calculated to be worth
$150,000 per year for three years ($100,000 for Year One (8 months), $150,000
for Year Two, and $150,000 for Year Three), equal to a total option award
equivalent to $400,000.     •   The number of options subject to each Option in
Lieu of Cash, as well as each 3 Year Equity Award, will be calculated based on a
Black-Scholes model.

